EXHIBIT 23.1 PRITCHETT, SILER & HARDY, P.C. CERTIFIED PUBLIC ACCOUNTANTS A PROFESSIONAL CORPORATION , SUITE 100 SALT LAKE CITY, UTAH84111 PHONE (801) 328-2727FAX (801) 328-1123 August 12, 2014 The Board of Directors Starpoint General Corporation: CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use of our report dated May 1, 2014, with respect to the financial statements as of December 31, 2013 and the related statements of operations, stockholders’ equity and cash flows for the period from inception on June 28, 2013 through December 31, 2013 of Starpoint General Corporation to be included in the Registration Statement on Form S-1/A of Starpoint General Corporation. We also consent to the reference to us under the heading “Experts” in such Registration Statement. Sincerely, /s/ Pritchett, Siler & Hardy, PC Pritchett, Siler & Hardy, P.C.
